NUMBER 13-11-00733-CV

                                  COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG

JERRY J. HOELL JR.,                                                                       Appellant,

                                                   v.

JENNIFER HOELL,                                                                          Appellees.


                        On appeal from the 156th District Court
                            of San Patricio County, Texas.


                              MEMORANDUM OPINION
                Before Justices Rodriguez, Benavides, and Perkes
                   Memorandum Opinion by Justice Benavides
       This appeal involves a post-judgment clarification and enforcement of a divorce

decree.       By two issues, 1 appellant Jerry J. Hoell (“Jerry”) asserts (1) that the

challenged language of the decree is too indefinite to be enforced; and, in the alternative,


       1
           We consolidate Jerry’s related second and third issues. See TEX. R. APP. P. 47.1.
(2) even if the provision is enforceable, the trial court erred in making its award. We

affirm.

                                       I.      BACKGROUND2

          Jerry and Jennifer finalized their divorce on October 31, 2008 in San Patricio

County.       Both parties represented themselves pro se in the underlying action. The

final decree stated, in part:

          It is further ORDERED, ADJUDGED, AND DECREED that [Jerry] provide
          monetary assistance for the period, not to exceed, two years starting in the
          month and year of November 2008 until September 2010. [Jerry] has
          agreed to supplement [Jennifer’s] income in order to alleviate the burden of
          sufficient funds needed to pay debts in both [Jennifer and Jerry’s] name.

          In March 2010, after more than one year of making monthly monetary assistance

payments, Jerry filed a “Motion for Clarification” of the final decree and requested,

among other things, that the trial court declare the above order void due to its

vagueness.       Jennifer filed a response and argued that Jerry was in violation of the trial

court’s initial order for failure to pay under the “monetary assistance” provision of the

decree and requested that the trial court find Jerry in contempt and enforce the order.

          After a hearing, the trial court found that Jerry was in violation of the divorce

decree and ordered him to pay Jennifer $8,767.56 pursuant to the “monetary assistance”

provision as “an obligation in the nature of a debt.” Jerry appealed.

                II.    VALIDITY OF MONETARY ASSISTANCE PROVISION

          In his first issue, Jerry contends that the monetary assistance provision is too

indefinite to make it enforceable.

          2
          Because this is a memorandum opinion and the parties are familiar with the facts, we will not
recite them here except as necessary to advise the parties of the Court’s decision and the basic reasons for
it. See TEX. R. APP. 47.4.


                                                     2
1.       Applicable Law & Standard of Review

         The language of a divorce decree should inform the parties of their obligations,

without calling upon conflicting inferences or conclusions.                      Kimsey v. Kimsey, 965
S.W.2d 690, 694 (Tex. App.—El Paso 1998, pet. denied) (citing Ex parte Slavin, 412
S.W.2d 43, 44–45 (Tex. 1967)).                A trial court has the authority to render a clarifying

order setting forth specific terms to enforce compliance with the original order.                      See

TEX. FAM. CODE ANN. § 9.008 (West 2006); Kimsey, 965 S.W.2d at 695.

         We review whether a divorce decree is ambiguous de novo as a question of law.

See Hagen v. Hagen, 282 S.W.3d 899, 901–02 (Tex. 2009). A decree is ambiguous if it

is “subject to more than one reasonable interpretation.”                      Shanks v. Treadway, 110
S.W.3d 444, 447 (Tex. 2003). If the decree is ambiguous, the court should adopt the

construction that correctly applies the law.                    Id.    Furthermore, if the decree is

ambiguous, courts must interpret it by reviewing both the decree and the record as a

whole.       Hagen, 282 S.W.3d at 901.

2.       Discussion

         We agree with Jerry’s argument insofar as holding that the initial divorce decree

provision was ambiguous because it did not state a specific formula or monthly amount

for which Jerry was responsible.3 See Shanks, 110 S.W.3d at 447.                             As written, the

decree allowed for multiple reasonable interpretations as to the amount of “monetary

assistance” needed to sufficiently satisfy the couple’s debts.                     See id.    However, we

decline to declare it void because doing so would substantively modify and remove an



         3
             In her brief, Jennifer also does not dispute the provision’s ambiguity.


                                                        3
obligation where one previously existed.4 See McGhee v. Epley, 661 S.W.2d 924,

925–26 (Tex. 1983) (recognizing that a trial court does not have the power to modify a

final decree, only clarify it); Wright v. Eckhardt, 32 S.W.3d 891, 894 (Tex. App—Corpus

Christi 2000, no pet.). Because the initial provision was vague, the trial court acted

within its authority to clarify Jerry’s monthly obligations under the decree.                 See TEX.

FAM. CODE ANN. § 9.008; Kimsey, 965 S.W.2d at 695.                   Accordingly, the trial court did

not err in clarifying the ambiguous decree, not ruling it void, and ordering it enforceable.

See id.     Jerry’s first issue is overruled.

                              III.    POST-DIVORCE JUDGMENT

        In his second issue, Jerry asserts that even if the monetary assistance provision is

enforceable, the trial court erred because its judgment was not supported by the

evidence.

1.      Applicable Law

        A trial court may render a money judgment for damages caused by a party’s

failure to comply with a divorce decree.         See TEX. FAM. CODE ANN. § 9.010 (West 2006).

In its judgment, a trial court may render this judgment in the amount on unpaid payments

to which the party is entitled.         Id. § 9.010(b).      This remedy is available when one

spouse does not make payments as ordered in the divorce decree.                    See De la Garza v.

De la Garza, 185 S.W.3d 924, 930 (Tex. App.—Dallas 2006, no pet.); Jenkins v. Jenkins,

991 S.W.2d 440, 445 (Tex. App.—Fort Worth 1999, pet. denied).

2.      Discussion
        4
         Jerry’s reliance on Chavez v. McNeely to argue that the provision is indefinite is misplaced. See
287 S.W.3d 840, 842 (Tex. App.—Houston [1st Dist.] 2009, no pet.). The Chavez case involves a
separate contractual agreement incorporated into the agreed divorce decree. See id. at 842–43. The
record shows no such separate agreement exists between the parties and that Jerry’s obligations were
ordered.

                                                    4
       Here, Jerry argues that Jennifer “did not present a scintilla of evidence” that the

amount awarded ($8,757.56) was an amount owed to her. We disagree.                 Jennifer

presented to the trial court a calculation of what was owed.     Jennifer’s calculation was

based on a list of all monthly bills that she paid totaling $3,000.00 per month, less $1,100

per month paid in child support and four $538.74 car payments made by Jerry in 2010.

Based on her calculations, Jennifer presented evidence to the trial court of a

monetary-assistance arrearage of $8,767.56. This figure includes credits and offsets

from monthly child support payments as well as car payments and reduced monetary

assistance payments.      Finally, further evidence was presented indicating that Jerry

complied with the terms of the divorce decree until he encountered financial difficulties

and was instructed by counsel to stop making such payments.

       Based on the evidence presented, we conclude that the trial court did not err in

rendering its judgment in the amount of $8,767.56.     See TEX. FAM. CODE ANN. § 9.010;

De la Garza, 185 S.W.3d at 930.     Jerry’s second issue is overruled.

                                  IV.    CONCLUSION

       We affirm the trial court’s judgment.




                                                        __________________________
                                                        GINA M. BENAVIDES,
                                                        Justice


Delivered and filed the
19th day of July, 2012.




                                               5